In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00018-CR
         ______________________________


     MARLA AMELIA RODRIGUEZ, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35775-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

       Marla Amelia Rodriguez has appealed from her open plea of guilty to the offense of burglary

of a habitation. See TEX . PENAL CODE ANN . § 30.02(c)(2) (Vernon 2003). She was sentenced by

the trial court to five years' confinement.

       On appeal, Rodriguez contends her sentence is disproportionate to the crime and violates

societal norms, thus violating the Eighth Amendment, citing Kennedy v. Louisiana, ___ U.S. ___,

128 S. Ct. 2641 (2008). To preserve such complaint for appellate review, Rodriguez must have

presented to the trial court a timely request, objection, or motion that stated the specific grounds for

the desired ruling, or the complaint must be apparent from the context. See TEX . R. APP . P.

33.1(a)(1); Harrison v. State, 187 S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v.

State, 191 S.W.3d 242, 262 (Tex. App.—Austin 2006, no pet.) (claims of cruel and unusual

punishment must be presented in timely manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex.

App.—Houston [14th Dist.] 2001, pet. ref'd) (failure to complain to trial court that sentences were

cruel and unusual waived claim of error for appellate review). We have reviewed the record of the

trial proceeding. No relevant request, objection, or motion was made. And, while this Court has

held that a motion for new trial is an appropriate way to preserve this type of claim for review,1

Rodriguez' motion for new trial did not contain an allegation that the sentence was disproportionate

to the offense. She has not preserved such an issue for appeal.

       1
       See Williamson v. State, 175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.);
Delacruz v. State, 167 S.W.3d 904 (Tex. App.—Texarkana 2005, no pet.)).

                                                   2
      Therefore, we affirm the trial court's judgment.




                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:      August 28, 2008
Date Decided:        August 29, 2008

Do Not Publish




                                               3